DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Paulus et al (WIPO Publication: WO 2007/077099 A1, “Paulus”) in view of Mennig (US Publication No.: US 2015/0301367 A1) and Frey et al (US Publication No.: US 2016/0052446 A1, “Frey”). 
Regarding Claim 1, Paulus discloses a composite pane (Figure 5) having electrically controllable optical properties (Page 6 discloses an electrically switchable device), comprising:
An outer pane (Figure 5, outer pane 52), a first intermediate layer (Figure 5, first intermediate layer 54), a second intermediate layer (Figure 5, second intermediate layer 54), and an inner pane (Figure 5, inner pane 51),
A functional element having electrically controllable optical properties, which is arranged between the first intermediate layer and the second intermediate layer (Figure 5, functional element 53, where Page 6 discloses electrically controllable optical properties of the function element 53), and 

The outer pane and the inner pane are bonded to one another via the first intermediate layer, the second intermediate layer (Page 9 discloses that the outer pane and the inner pane are laminated together via the first intermediate layer and the second intermediate layer); and
An optical waveguide is arranged at least partially between the outer pane and the inner pane (Figure 5, optical waveguide 11),
Wherein the optical waveguide comprises at least one optical fiber made of glass and/or plastic (Paulus, Figure 5, optical fiber 11; Page 16, Paragraphs 4-5),
Wherein the optical waveguide is at least partially light scattering (Paulus, Page 15, Paragraphs 4-5).
Wherein the optical waveguide is arranged between the frame layer and the second intermediate layer (Paulus, Figure 5, optical waveguide 11 is located between frame layer 14 and second intermediate layer 54 adjacent to inner pane 51), and wherein the optical waveguide is in direct contact with both the frame layer and the second intermediate layer (Paulus, Figure 5, the optical waveguide 11 is in direct contact with the frame layer 54 and the second intermediate layer 54). 
Paulus fails to disclose the frame layer is a thermoplastic frame layer, which surrounds the functional element in the manner of a frame, and wherein the outer pane and the inner pane are bonded to one another via the thermoplastic frame layer.
However, Mennig discloses a similar pane where the frame layer is a thermoplastic frame layer, which surrounds the functional element in the manner of a frame, and wherein the outer pane and the inner pane are bonded to one another via the thermoplastic frame layer (Mennig, Figure 4, thermoplastic frame layer 13; Paragraph 0083). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pane as disclosed by Paulus to include a thermoplastic frame layer as disclosed by Mennig. One would have been motivated to do so for the purpose of being able to laminate and contain a functional film within a glazing (Mennig, Paragraph 0083).

However, Frey discloses a similar device comprising an opaque masking print on a circumferential region of an inner-side surface of the outer pane, the inner-side surface of the outer pane being oriented towards the inner pane (Frey, Figure 1, outer pane 102, opaque masking print 106; Paragraph 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the composite pane as disclosed by Paulus to include an opaque masking print as disclosed by Frey. One would have been motivated to do so for the purpose of hiding electric components in a peripheral area (Frey, Paragraph 0035). 

Regarding Claim 5, Paulus in view of Mennig and Frey discloses the composite pane according to claim 1, wherein a third intermediate layer is provided for reflecting infrared radiation (Paulus, Figure 5, third intermediate layer 54 adjacent to optical waveguide 11; Page 14 and Claim 22 at least disclose the function of reflecting infrared radiation).

Regarding Claim 6, Paulus in view of Mennig and Frey discloses the composite pane according to claim 5, wherein the third intermediate layer is arranged between the first intermediate layer and the second intermediate layer (Paulus, Figure 5, third intermediate layer 54 is arranged between second and first intermediate layers 54).

Regarding Claim 7, Paulus in view of Mennig and Frey discloses the composite pane according to claim 5, wherein the third intermediate layer comprises polyvinyl butyral, ethylene vinyl acetate, polyurethane, and/or mixtures and/or copolymers thereof and a polymer film (Paulus, Pages 13-14 disclose interlayer material made of PVB).



Regarding Claim 9, Paulus in view of Mennig and Frey discloses the composite pane according to claim 1.
Paulus does not explicitly disclose that the functional element is a PDLC functional element.
However, Mennig discloses a similar pane where the functional element is a PDLC functional element (Mennig, Paragraph 0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pane as disclosed by Paulus to include PDLC as disclosed by Mennig. One would have been motivated to do so for the purpose of using the PDLC’s light transmission properties to control temperature within a building or vehicle as well as light level (Mennig, Paragraph 0077). 

Regarding Claim 10, Paulus in view of Mennig and Frey discloses the composite pane according to claim 1.
Paulus fails to disclose that the functional element is arranged centrally in the composite pane.
However, Mennig discloses a similar pane where the functional element is arranged centrally in the composite pane (Mennig, Figure 4, functional element 4 is arranged centrally).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pane as disclosed by Paulus to have a centrally positioned functional element as disclosed by Mennig. One would have been motivated to do so for the purpose of optimizing the light transmission properties in order to control light level within a building or vehicle (Mennig, Paragraph 0077).

Regarding Claim 11, Paulus in view of Mennig and Frey discloses the composite pane according to claim 1.
Paulus fails to disclose that the functional element includes contact elements for electric control.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pane as disclosed by Paulus to include contact elements as disclosed by Mennig. One would have been motivated to do so for the purpose of controlling the orientation of the liquid crystal within the functional element thereby controlling the light level and light transmission (Mennig, Paragraph 0077).

Regarding Claim 12, Paulus in view of Mennig and Frey discloses a composite pane assembly (Paulus, Figure 5), comprising:
A composite pane according to claim 1 (Paulus, Figure 5), and
A lighting system configured to couple light into an optical waveguide (Paulus, Page 11 discloses an external light source).

Regarding Claim 13, Paulus in view of Mennig and Frey discloses the composite pane assembly according to claim 12, wherein the lighting system includes a light source (Paulus, Page 11). 

Regarding Claim 14, Paulus in view of Mennig and Frey discloses a method for producing a composite pane having electrically controllable optical properties according to claim 1 (Paulus, Figure 5), comprising:
Arranging an outer pane, a first intermediate layer, a function element having electrically controllable optical properties, a frame layer, which surrounds the functional element in the manner of a frame, a second intermediate layer, and an inner pane (Paulus, Figure 5, outer pane 52, first intermediate layer 54, functional element 53, frame layer 54, second intermediate layer 54, and an inner pane 51) above one another in this order; and
Arranging an optical waveguide at least partially between the outer pane and the inner pane (Paulus, Figure 5, optical waveguide 11),

Paulus fails to disclose a composite with an embedded functional element is formed by the thermoplastic frame layer.
However, Mennig discloses a similar method, where a composite with an embedded functional element is formed by the thermoplastic frame layer (Mennig, Figure 4, thermoplastic frame layer 13 has the functional element 4 embedded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pane as disclosed by Paulus to include a thermoplastic frame layer as disclosed by Mennig. One would have been motivated to do so for the purpose of protecting the functional element from corrosion (Mennig, Paragraph 0086). 

Regarding Claim 15, Paulus in view of Mennig and Frey discloses a method comprising utilizing an optical waveguide in a composite pane with a functional element having electrically controllable optical properties according to claim 1, wherein illumination is realized by the optical wave guide (Paulus, Figure 5; Pages 11 and 16 disclose the use of the optical wave guide for illumination).

Regarding Claim 17, Paulus in view of Mennig and Frey discloses a method comprising utilizing an optical waveguide in a composite pane assembly according to claim 12, wherein illumination is realized by the optical wave guide (Paulus, Figure 5; Pages 11 and 16 disclose the use of the optical wave guide for illumination).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Paulus in view of Mennig and Frey in further view of Behmke et al (US Publication No.: US 2016/0138328 A1, “Behmke”).

Paulus fails to disclose that the light source is a laser diode.
However, Behmke discloses a similar pane where the light source is a laser diode (Behmke, Paragraph 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pane as disclosed by Paulus to include a laser light source as disclosed by Behmke. One would have been motivated to do so for the purpose of obtaining electrically switchable optical properties for use in a window (Behmke, Paragraph 0076). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871